Montgomery, Judge.
There are two grounds of illegality insisted on by plaintiff in error in this case — first, that the consideration of the debt on which the judgment is founded, was slaves. This defense comes too late; if good, it should have been pleaded to the action. Secondly, that a former judgment had been obtained against the defendant in fi. fa. for the same debt, and that this was the second judgment for the same amount. This stands in the same position with the first ground. See 40 Ga. R., 493, 500; Miller vs. Albritton, July Term, 1871.
Judgment affirmed.